          CASE 0:21-cv-00999-JRT-BRT Doc. 5 Filed 04/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                                )
  SVEN SUNDGAARD,                               )
                                                )            Case No. 0:21-cv-00999
                         Plaintiff,             )
                                                )
  v.                                            ) DEFENDANTS’ CERTIFICATE OF
                                                )   SERVICE OF DEFENDANTS’
  MULTIMEDIA HOLDINGS                           ) NOTICE OF FILING OF NOTICE
  CORPORATION, d/b/a KARE-TV and                )    OF REMOVAL OF ACTION
  d/b/a KARE-11; TEGNA, Inc.,                   )      FROM STATE COURT
                                                )
                         Defendants.            )
                                                )

        I, Sean R. Somermeyer, hereby certify that on April 15, 2021, I caused the

following documents (with the Notice of Electronic Filing):

   1.      Defendants’ Notice of Removal of Action from State Court [Dkt. 1];
   2.      Defendants’ Exhibit A – Summons and Complaint [Dkt. 1-1];
   3.      Defendants' Exhibit B – Defendants’ Notice of Filing of Notice of Removal of
           Action from State Court; [Dkt. 1-2];
   4.      Defendants’ Civil Cover Sheet [Dkt. 1-3];
   5.      Defendants’ Declaration of Nikki Mills [Dkt. 2];
   6.      Defendants’ Notice of Appearance of Counsel [Dkt. 3]; and
   7.      Defendants’ Rule 7.1 Corporate Disclosure Statement [Dkt. 4].

 [Check the box, below, that applies to how you served the above documents.]

       to be filed electronically with the Clerk of Court through ECF; and

       that I caused a copy of the foregoing documents to be served by email at the
        following email addresses:

Joni M. Thome (jthome@baillonthome.com)
Frances E. Baillon (fbaillon@baillonthome.com)
Baillon Thome Jozwiak & Wanta LLP
100 South Fifth Street, Suite 1200
Minneapolis, MN 55402
           CASE 0:21-cv-00999-JRT-BRT Doc. 5 Filed 04/15/21 Page 2 of 2




DATED: April 15, 2021                 Defendants MULTIMEDIA HOLDINGS
                                      CORPORATION, d/b/a KARE-TV and
                                      d/b/a KARE-11 and TEGNA Inc.

                                      By: /s/ Sean R. Somermeyer
                                         One of Its Attorneys

                                      Sean R. Somermeyer, MN Atty #391544
                                      Kristin Jones Pierre, MN Atty #0239045
                                      Faegre Drinker Biddle & Reath LLP
                                      2200 Wells Fargo Center
                                      90 South Seventh Street
                                      Minneapolis, Minnesota 55402
                                      Telephone: (612) 766-7875
                                      Facsimile: (612) 766-1600
                                      sean.somermeyer@faegredrinker.com
                                      kristin.pierre@fargredrinker.com
                                      Local Counsel for Defendants

                                      To Be Admitted pro hac vice
                                      Camille A. Olson
                                      Richard B. Lapp
                                      Christina Jaremus
                                      Seyfarth Shaw LLP
                                      233 South Wacker Drive, Suite 8000
                                      Chicago, Illinois 60606
                                      Telephone: (312) 460-5000
                                      Facsimile: (312) 460-7000
                                      colson@seyfarth.com
                                      rlapp@seyfarth.com
                                      cjaremus@seyfarth.com
                                      Attorneys for Defendants




US.132656889.01




                                       -2-
